UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6199


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALVIN GLASGOW, a/k/a Buju,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:15-cr-00222-LO-1)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Glasgow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin Glasgow seeks to appeal the district court’s order appointing the Federal

Public Defender to represent Glasgow in his 28 U.S.C. § 2255 proceedings. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order Glasgow seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We deny Glasgow’s motions to appoint counsel, to compel

settlement, and to proceed on the original record, and we dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2